UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2315


ANTHONY MAURICE PEAKE,

                Plaintiff - Appellant,

          v.

MARLANE BECKER; RICHARD MONTONI; PAUL BUCHANAN; LESLEY
MOXLEY; TIMOTHY SMITH; MELISSA BLIZZARD; SCOTT CROSSMAN;
JASON G. BETTIS; JOHN CARTER; VERA PEARSON; GEORGE COLLINS;
LOUIS F. FOY; ERNEST LEE; DAISEY BLUE; JACQUELINE MULL;
MALVIN SUTTON; VIRGIL HOLLINGSWORTH; ED BROWN; JEFF HUDSON;
BEVERLY YVETTE JACKSON; DONNA THOMAS; JOHN OLSEN; JACOB
EVANS, JR.; AMIEL ROSSABI; CARLA WEST,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:14-cv-00293-FL)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Maurice Peake, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Maurice Peake appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                    The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.    § 636(b)(1)(B)   (2012).        The     magistrate   judge

recommended that relief be denied and advised Peake that failure

to file timely objections to this recommendation could waive

appellate   review    of   a   district   court     order    based   upon   the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                    Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).         Peake has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions   are    adequately   presented    in    the    materials    before

this court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                     2